Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 2018/0083078 A1, hereinafter “Park”.
	Regarding claim 1, Park teaches an organic light-emitting diode display device (¶ 68), comprising: a display panel in which pixels adjacent to each other along a direction of a gate line are paired and arranged to share a single data line in pixel areas defined by a plurality of gate lines and a plurality of data lines (fig. 5, ¶ 60); a gate driver configured to consecutively supply a gate-on signal to the plurality of gate lines (fig. 7, element 13, ¶ 94; also see fig. 6, gate on signal “scan”); a data driver configured to output a data voltage to data voltage output channels on a basis of an arrangement of pixels of the display panel such that the data voltage is alternately supplied to the pixels adjacent to each other (fig. 5-6, ¶ 60, 88 and 89; note the alternating data driving in fig. 6); a data switcher configured to alternately select a data line and to electrically connect the data line with the data voltage output channel of the data driver such that the data voltage is alternately supplied to data lines adjacent to each other among the plurality of data lines (fig. 7, element 121, ¶ 92; note that in fig. 5 the data switcher only includes the first and second switches as noted on ¶ 92; see fig. 6 and ¶ 61-62 for such alternative supply of data signals); and a timing controller (fig. 7, element 11, ¶ 82-85) configured to respectively generate a first selection signal and a second selection signal for selecting each of the plurality of data lines (note that DDC controls all timing operations of the data driver which includes the Dmux1-2 signals which are the first and second selection signals), and gate control signals (GDC) and data control signals (DDC includes SSP, SOE, etc. which are data control signals), and to supply the gate control signals and data control signals to the data switcher, the gate driver, and the data driver (see fig. 7).

	Regarding claim 2, Park teaches that the timing controller is configured to align image data and to supply the image data to the data driver such that the pixels are driven and emit light according to a double rating driving (DRD) method while the data lines adjacent to each other are alternately driven at least within a 1 horizontal period (see fig. 6, ¶ 60-62), and to generate the first selection signal and the second selection (fig. 6, ¶ 60-62).

	Regarding claim 3, Park teaches that the data switcher is configured to respond to the first selection signal, and to electrically connect the 2i-1.sup.th data lines respectively with a corresponding data voltage output channel during a 1/2 or 1 horizontal period (fig. 6, ¶ 60-62, see providing of the red pixel data during half of 1H period in response to DMUX1), and to respond to the second selection signal and to electrically connect the 2i-1.sup.th data lines respectively with a corresponding data voltage output channel during a following 1/2 or 1 horizontal period (fig. 6, ¶ 60-62, see providing of the green pixel data during half of 1H period in response to DMUX2).

	Regarding claim 9, Park teaches a method of driving a display panel as recited in claim 1 (claim 9 is rejected similarly to claim 1 above since similar limitations are recited). 

	Claim 10 is rejected similarly to claim 2 above since similar limitations are recited. See rejection of claim 2.

	Claim 11 is rejected similarly to claim 3 above since similar limitations are recited. See rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 8, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kanda et al. US 2015/0029238, hereinafter “Kanda”.
	Regarding claims 4 and 12, Park teaches that the gate driver is configured to consecutively generate gate-on signals and to consecutively supply the gate-on signals to pixels in odd-number columns according to a gate control signal, to consecutively generate gate-on signals and to consecutively supply the gate-on signals to pixels in even-number columns according to the gate control signal (¶ 94, also see fig. 8 wherein the horizontally adjacent pixels are clearly marked).

	Kanda, however, teaches a similar display device including demux units to share the data line between multiple pixels in fig. 1-2. In fig. 3, Kanda further teaches an emission control switch 112. As provided in ¶ 56 and fig. 4, such a switch is controlled by light-emission control signals provided via the EM line. Each pixel includes such a line and signals. As such, Kanda teaches responding to the gate control signal, to consecutively generate a plurality of light-emission control signals and to consecutively supply each of the light-emission control signals to each pixel through each light-emission control line.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park and Kanda. Both references teach similar display devices and Kanda further teaches the use of an emission control transistor. One would have been motivated to make such a combination since Kanda clearly teaches in ¶ 63 that by utilizing such a switch voltages that do not correspond to the data voltage are prevented from causing the OLED to emit unwanted light. Thereby, addition of such a switch provides a more accurate display device.

	Regarding claims 5 and 13, Park teaches that the first selection signal is supplied to the data switcher within a first driving period of a 1 horizontal period such that a data voltage is supplied to pixels disposed in 2n-1.sup.th columns in a direction of the gate line, and the second selection signal is supplied to the data switcher within a (fig. 6, Periods T1 and T2, ¶ 60-62).

	Regarding claims 8 and 16, Park teaches that a period during which the first gate-on signal is input and a period during which the second gate-on signal is input are longer than a period during which the second selection signal is output (fig. 6, scan line which per ¶ 94 sequentially provides gate-on signals to the L and L+1 pixels provides such first and second gate-on signals which are longer than the DMUX signals per fig. 6), and the first gate-on signal and the second gate-on signal are input even after the second selection signal is output such that the first gate-on signal and the second gate-on signal are input to each pixel (see fig. 6 and ¶ 94).

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kanda, as applied above, and further in view of Jeong et al., US 2014/0240379 A1, hereinafter “Jeong”.
	Regarding claims 6 and 14, Park and Kanda do not specifically teach that the second driving period for driving pixels disposed in the 2n.sup.th columns is longer than the first driving period for driving pixels disposed in the 2n-1.sup.th columns, out of the 1 horizontal period.
	Jeong, however, teaches that the second driving period for driving pixels disposed in the 2n.sup.th columns is longer than the first driving period for driving pixels disposed in the 2n-1.sup.th columns, out of the 1 horizontal period (see fig. 7, ¶ 102, wherein second driving period corresponding to the green pixel is longer than that of the other pixels).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park and Kanda, as applied above, further in view of Jeong. Park teaches in ¶ 75 that the pixels may include four subpixels of RGBW. Jeong further teaches in ¶ 102 that increasing the duration of a subpixel enhances the visibility of such a subpixel. Therefore, one would have been motivated to make such a combination in order to enhance the visibility of the subpixels arranged on the even numbered columns. For example, by using an RGBW configuration in Park, all green and white subpixels fall on the even numbered columns and by increasing their driving time, their visibility would have been enhanced per teachings of Jeong, motivating one of ordinary skill to make such a combination.

	Regarding claims 7 and 15, Park teaches that the second selection signal is generated during a same period as the first selection signal (fig. 6, ¶ 61, both DMUX signals have the same duty ratio and same period).
	Park and Kanda do not teach that the first selection signal is generated to be delayed for a predetermined period with respect to a source output enable signal generated by the timing controller.
	Jeong, however, teaches that the first selection signal is generated to be delayed for a predetermined period with respect to a source output enable signal generated by the timing controller (see fig. 3, wherein CLA is delayed with respect to the source output enable signal which has enabled the output of DO signals).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEPEHR AZARI/Primary Examiner, Art Unit 2621